Citation Nr: 0914105	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  03-02 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for loss of use of a creative organ as a result of VA 
prescribed medication.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winton-Salem, North Carolina.

In June 2006, the Board denied the claims of entitlement to 
an increased rating for decreased grip strength of the right 
hand, evaluated as 10 percent disabling; entitlement to an 
increased rating for arthritis of the right wrist, evaluated 
as 10 percent disabling; and entitlement to an increased 
rating for residuals of a first metacarpal bone fracture of 
the right hand, evaluated as 10 percent disabling.  The 
Veteran appealed these issues to the Court of Appeals for 
Veterans Claims (Court), but in June 2008, the Court affirmed 
the Board's June 2006 decision.  The issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for loss of use 
of a creative organ as a result of VA prescribed medication, 
however, was remanded by the Board in June 2006 and was, 
therefore, not a part of the Court's June 2008 decision.  The 
issue is decided, below.  

The Court's June 2008 decision noted the outstanding issue of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  Also, in August 2008, the 
Veteran's representative submitted a statement raising claims 
of entitlement to service connection for a left elbow 
disability, including as secondary to the service connected 
right arm and hand; entitlement to service connection for a 
left arm and hand disability, including as secondary to the 
service connected right arm and hand; and entitlement to 
increased ratings for the already service connected decreased 
grip strength, right hand; residuals, fracture, first 
metacarpal, right hand; and degenerative arthritis, right 
wrist.  These issues are REFERRED to the RO for appropriate 
action.




FINDINGS OF FACT

There is no competent medical evidence that shows the 
proximate cause of the Veteran's erectile dysfunction is due 
to VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for loss of use of a creative organ as a 
result of VA prescribed medication are not met. 38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 
for loss of use of a creative organ as a result of VA 
prescribed medication.  In particular, he claims to have 
erectile dysfunction as a result of many years of VA 
prescribed Xanax for his anxiety.  A review of the claims 
file shows that the Veteran was taking Xanax, also known as 
Alprazolin, as early as May 1984, and as late as February 
1995, with consistent use throughout that time period.  See 
VA outpatient treatment notes.  

The appellant's claim for compensation is premised on 38 
U.S.C.A. § 1151. Title 38, U.S.CA. § 1151 provides that, 
where a Veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected. Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability, but also that the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event that was not reasonably foreseeable. Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
that were filed on or after October 1, 1997.  VAOPGCPREC 40- 
97. Because the Veteran's claim for compensation for erectile 
dysfunction was filed in May 2001, the version of § 1151 that 
is applicable to this case is the amended version that is 
applicable only to claims filed on or after October 1, 1997. 
See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).  In this case, the Veteran's outpatient 
treatment record first shows Xanax/Alprazolin prescribed in 
association with the March 23, 1984, through May 16, 1984, VA 
hospitalization for anxiety.  The record shows this 
prescription continuously appearing in the treatment notes 
for many years afterward.  The Veteran apparently suffered an 
overdose of the medication in April 1987, and continued to be 
prescribed the drug for nearly eight years following that 
incident.  Thus, the Board deems March 1984 the time of the 
beginning of the VA treatment in question.  At that time, 
there is no indication in the record of the claimed 
additional disability of erectile dysfunction.  The first 
indication in the treatment records of a symptom related to 
erectile dysfunction is the report in the May 1988 record 
that the Veteran was unable to obtain and maintain an 
erection.  The only other report is found in the January 2000 
treatment note, which confirms the diagnosis of erectile 
dysfunction.  As such, the claims folder does contain 
evidence that there is an additional disability that 
manifested following the March 1984 initial prescription of 
Xanax/Alprazolin.  However, the presence of this additional 
disability alone does not establish causation.

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished, unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.  The medical 
evidence of record fails to establish that the medical 
treatment at issue, a longtime prescription of Xanax, 
resulted in the Veteran's additional disability of erectile 
dysfunction. 

The evidence includes the few VA outpatient treatment notes 
discussing erectile dysfunction, the February 2003 hearing 
transcript, and the July 2008 VA medical opinion, as well as 
the Veteran's statements.  

The May 1988 and January 2000 report of symptoms from the 
Veteran to his treating physicians do not at all discuss the 
etiology of those symptoms.  There was also a report of 
erectile dysfunction by the Veteran at his April 2002 VA/QTC 
psychiatric examination.  Again, there is no discussion of 
the cause of the problem in these records.   

The Veteran presented testimony during a hearing held at the 
RO in February 2003 suggesting that his son, whom he claims 
is a medical doctor, as well as his VA outpatient physician, 
have opined that the erectile dysfunction is due to the Xanax 
usage.  The Board has thoroughly reviewed the claims folder 
and there is no indication of opinions from either individual 
in the record.  Outside of the July 2008 VA opinion, 
discussed below, the record is devoid of a medical discussion 
of the cause of the Veteran's erectile dysfunction.  The only 
additional information presented with regard to causation are 
the Veteran's own lay statements.  

In his May 2001 claim, the Veteran clearly laid out his 
claim.  He reported that he was initially prescribed Xanax in 
1982.  The record does not contain a record of this early 
prescription, but the Board does not dispute the Veteran's 
recollection.  He went on to state that sexual dysfunction is 
a known side effect of extended use of Xanax.  To the extent 
that the Veteran has offered his own opinion that his 
erectile dysfunction is due to negligent VA treatment, the 
Court has held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The Board does not dispute the Veteran's report of the 
symptoms he has or when they manifested; however, the Board 
cannot accept the Veteran's lay opinion as to causation as 
competent medical evidence.  There must be competent medical 
evidence showing that the Veteran's additional disability of 
erectile dysfunction was caused by VA treatment before this 
claim can be granted.  38 C.F.R. § 3.361(c).

There is simply insufficient evidence to support the claim. 
In reviewing the medical evidence pertaining to the Veteran's 
disability, the Board notes that the only medical opinion 
that contains any discussion of causation is the July 2008 VA 
medical opinion ordered by the Board.  The examiner did not 
see the Veteran, but did review the complete claims folder, 
which the Board deems sufficient to answer the question as to 
causation.  The Board does not dispute the Veteran's current 
diagnosis, and the opinion rendered is sufficient to answer 
the question as to causation.

The July 2008 VA examiner accurately reported the notations 
in the file of reported erectile dysfunction.  The examiner 
went on to note that the initial prescription of Xanax was in 
1984 and that the amount prescribed was appropriate.  The 
examiner noted the apparent overdose of the drug in 1987, but 
that the Veteran's physicians deemed it the appropriate drug 
for his panic attacks and that they continued him on it.  
While the examiner did note that drugs such as Xanax are in a 
"class of psychotropic medications [that] have been 
implicated as possible causes of erectile dysfunction in some 
patients," he went on to opine that the use of Xanax was not 
the cause of this Veteran's erectile dysfunction.  The 
examiner pointed out the note in the January 2000 treatment 
record, indicating the diagnosis to be erectile dysfunction, 
predominantly organic.  This was the basis for which the 
examiner opined that Xanax was not the cause.  He 
specifically stated that the "organic condition at that time 
included atherosclerotic cardiovascular disease with coronary 
artery disease, hypertension, depression, and a history of 
substance abuse, including alcoholism and drugs.  These...are 
the 'predominantly organic' causes of erectile dysfunction."  
Thus, based upon a review of the claims folder, the July 2008 
VA examiner opined that the Veteran's erectile dysfunction is 
not causally connected to his Xanax use over a number of 
years, but rather can be attributed to the various other 
maladies the Veteran has had over the years, as are 
documented in the voluminous VA outpatient treatment notes.

Although the record demonstrates that the Veteran has 
established erectile dysfunction after receiving years of VA 
treatment, which included an ongoing prescription for Xanax, 
that chain of events alone is not sufficient to support the 
claim.  In summary, there is no competent medical evidence 
that shows that the proximate cause of the Veteran's erectile 
dysfunction was the longstanding prescription for Xanax, or 
that such a prescription was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the treatment, or that 
the proximate cause of any such disability was an event which 
was not reasonably foreseeable. Neither the Veteran nor his 
representative has presented or alluded to the existence of 
any medical evidence or opinion that supports his 
contentions.  Accordingly, the Board concludes that the 
criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 for erectile dysfunction are not met.  The Veteran's 
claim must be denied.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2008).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

The content requirements of a notification letter have been 
fully satisfied in this case. August 2003 and July 2006 
letters from the RO provided the Veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  While the July 2006 letter was issued 
following the adjudication of the claim, it specifically 
addressed the criteria for establishing entitlement to 
compensation under § 1151.  Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
Veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's available VA treatment records have been obtained.  
He has had a hearing before the RO and the February 2003 
transcript is of record.  The Board remanded this matter for 
a VA opinion on the issue in June 2006.  The July 2008 report 
is of record and the Board is satisfied that there was 
substantial compliance with its June 2006 remand directives. 
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  

VA's duties to notify and assist are met in this case.


ORDER

Disability compensation under 38 U.S.C.A. § 1151 for loss of 
use of a creative organ as a result of VA prescribed 
medication, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


